Perkins v Upstate Orthopedics, LLP (2018 NY Slip Op 01822)





Perkins v Upstate Orthopedics, LLP


2018 NY Slip Op 01822


Decided on March 16, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 16, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, NEMOYER, CURRAN, AND TROUTMAN, JJ.


403 CA 17-01830

[*1]DERRICK PERKINS AND HELENA PERKINS, PLAINTIFFS-RESPONDENTS,
vUPSTATE ORTHOPEDICS, LLP, DANIEL M. DEMARTINI, P.A., DEFENDANTS-APPELLANTS, ET AL., DEFENDANTS. 


SUGARMAN LAW FIRM, LLP, SYRACUSE (DANIELLE MIKALAJUNAS FOGEL OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
WEISBERG & ZUKHER, PLLC, SYRACUSE (DAVID E. ZUKHER OF COUNSEL), FOR PLAINTIFFS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Anthony J. Paris, J.), entered July 11, 2017. The order, among other things, denied the motion of defendants Daniel M. DeMartini, P.A., and Upstate Orthopedics, LLP, for summary judgment dismissing the complaint against them. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on February 28, 2018, and filed in the Onondaga County Clerk's Office on March 2, 2018,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: March 16, 2018
Mark W. Bennett
Clerk of the Court